DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 4/20/2022 has been entered and considered. Upon entering claims 1, 8 have been amended, claims 6, 7 have been canceled and claim 19 has been added.
Allowable Subject Matter
Claims 1-5, 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a second generator for applying AC power to a fifth node, wherein when AC power is not applied to the first node from the bus system, the switch unit connects the fifth node to the third node, and wherein when AC power is not applied from the bus system to the first node, the fifth node and the third node are connected to supply AC power from the second generator and AC power from the first converter to the first load, and a phase of AC power from the first converter is adjusted to be the same as that of the second generator” and in combination with other limitations.
Claim 2-5 depend from claim 1.
Claim 8 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein when the second converter does not operate, the switch unit connects the fifth node to the fourth node” and in combination with other limitations.
Claim 9 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a second switch connected between the first node and a seventh node; a third switch connected between the sixth node and the seventh node; a fourth switch connected between the sixth node and the third node; a fifth switch connected between the third node and the first converter; a sixth switch connected between the second converter and the fourth node; and a seventh switch connected between the seventh node and the fourth node” and in combination with other limitations.
Claims 10-18 depend from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836